An unpub|isheld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPnEME COuRT

OF

NEvAoA

CLERK’S ORDER

(O)-l 947

m

IN THE SUPREME C()URT ()F THE STATE ()F NEVADA

JANT()NIO RAF l\/[UINA, No. 63288

Appellant,

vs.

RANCH H()USE ESTATES OWNERS'
ASSOCIATION; ST. J()E CO.; 7516
JOCKEY AVE.; CITY ()F LAS VEGAS;
JESSICA GIESEND()RF; STEVEN
GRIERSON; FLOID MICHAEL
LISTERS; MATT l\/HTCHELL; O.
P()P()VICH; PETE RUMELLE; AND S
SL()VIS PLATE NUMBER 50426,
Respondents.

FELED

JUN 2 6 2013

TRAc) K. L»NDEMAN
5¥ ‘

DEPUTY CLERK

 

ORDER DISMISSING APPEAL

()n l\/lay 29, 2013, this matter was docketed without payment
of the requisite filing fee. On that same day, this court issued a notice
directing appellant to pay the filing fee within 10 days. The notice further
advised that failure to pay the fee within 10 days would result in the
dismissal of this matter. To date, appellant has not paid the filing fee or
otherwise responded to this court’s notice. Accordingly, cause appearing,
this appeal is dismissed.

lt is so ()RDERED.

CLERK oF THE SUPREME CoURT
TRAciE K. LINDEMAN

BY: 

cc: Hon. Joanna Kishner, District Judge
J antonio Raf Muina
Michael R. l\/lushkin & Associates, P.C.
Eighth District Court Clerk

/&45744